THE COURT.
This appeal was placed upon a special calendar of this court upon an order to the respondents to show cause why the judgment herein should not be reversed, or that such order be made as might be meet in the premises. At the time of the placing of said cause upon said calendar, and the entry of said order, it appeared that the appellant's brief had been filed herein, but that no brief on behalf of the respondents had been filed, although the time for the filing of such brief under the rules of this court had long since expired. In response to said order the respondents appeared with a notice of motion for an order affirming the judgment, notice of which motion was duly served upon the appellant herein more than ten days prior to the hearing thereon. Upon the call of such calendar and the hearing upon said motion the appellant failed to appear or to respond thereto. The respondents, however, appeared to urge that their said motion should be granted. The matter was submitted to the court for decision in accordance with the terms of its order to show cause. An *Page 310 
examination of the appellant's brief herein discloses the fact that it fails to conform to the requirements of the rules of this court with relation to a supplement thereto or to a setting forth therein of a sufficient summary of the evidence. An examination thereof and of the record on appeal herein fully discloses that this appeal is entirely without merit and is a frivolous appeal.
It is, therefore, hereby ordered that the judgment be and the same is affirmed.